 In the Matter of TUPELO GARMENT COMPANYandKATHLEEN PATEY,BONNIE GRAHAM, BLANCHE BRASSFIELD, JIMMIE CLARK,BESSrRGANN, MAGGIE MARTIN, MINNIE RECTOR, and GARDNER MCCAFFEYCase No. C-9,40.-Decided May 24,19-38Men's Clothing Mann faeturing Industry-Settlement:agreement to comply withact-Order:entered, upon basis of stipulation-Diseriniinati.on: discharges:charges of, not sustained as to two employees.Mr. Samuel LangandMr. G. P. Van Arkel,for the Board.Mr. F. G. ThomasandMr. J. A. Cunningham,of Tupelo, Miss., forthe respondent.Mr. Walter T. Nolte,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Kathleen Patey, for and on behalf ofherself and seven other individuals, herein called the employees, theNational LaborRelationsBoard, herein called the Board, by CharlesH. Logan, Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued its complaint dated June 18, 1937, against TupeloGarment Company, Tupelo, Mississippi, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3), and Section 2 (6) and (7), of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.The com-plaint alleged specifically that the respondent had discharged theemployees and had refused to reinstate them because of their con-certed activities for the purpose of collective bargaining and othermutual aid and protection. It also alleged that, on or about March1, 1937, the respondent, through its officers, agents, anti employees,had, by threats and intimidation, made an attempt to discourage andhad discouraged the affiliation of its employees with or their mem-bership in any labororganization.The complaint and accompanying notice of hearing were dulyserved upon the parties.On June 26, 1937, the respondent filed a408 DECISIONS AND ORDERS409special appearance, plea to the jurisdiction, and answer to the com-plaint in which it admitted having discharged the employees andhaving refused reinstatement to such of them as had requested reem-ployment.The other allegations of the complaint were severallydenied, including those going to the jurisdiction of the Board.Pursuant to the notice, a hearing was held in Tupelo, Mississippi,July 6 and 7, 1937, before D. Lacy McBryde, the Trial Examiner dulydesignated by the Board.The Board and the respondent were rep-resented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, and toproduce evidence bearing upon the issues was afforded to all parties.At the conclusion of the Board's case the respondent moved to dis-miss the complaint in so far as it related to Minnie Lee Rector, sinceshe had failed to appear.Counsel for the Board raised no objection,and the Trial Examiner granted the motion.During the course of the hearing the Trial Examiner made numer-ous , other rulings on motions and on objections to the admission ofevidence.The Board has reviewed all rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On August 27, 1937, counsel for the respondent filed with theRegional Director a formal Petition to Dismiss, asking that thecharge be withdrawn and the complaint dismissed.This petitionwas signed by Kathleen Patey and acknowledged before therespondent's attorney, acting as a notary public.On September 8, 1937, the Trial Examiner duly filed his Interme-diateReport, copies of which were served upon the parties.TheTrial Examiner found that the operations of the respondent affectcommerce within the meaning of Section 2 (6) and, (7), of the Act,that the discharges of all of the women other than Minnie Lee Rectorconstituted unfair labor practices within the meaning of Section 8(1) and (3), of the Act, that the discharge of Gardner McCaffeydid not constitute an unfair labor practice within the meaning ofSection 8 (1) and (3), as charged, that the Company should ceaseand desist from its unfair labor practices, that it should post noticesof intention to comply with the Act in all of its plants, and that thewomen found to be unlawfully discharged should be offered rein-statement with back pay from the date of their discharge to the dateof offer of reinstatement.The respondent filed exceptions to the Intermediate Report onSeptember 27, 1937. In addition to taking exception to nearly allmatters in the Intermediate Report and several rulings made in the,course of the hearing, the respondent made a request for an oppor-tunity to file briefs and present oral argument before the Board. 410NATIONAL LABOR RELATIONS BOARDOn November 24, 1937, Kathleen Patey wrote to the Board, askingreinstatement of the charge and repudiating her previous action insigning the formal Petition to Dismiss.The Board took no actionupon this request or upon the Petition to Dismiss which hadpreceded it.The Board granted the respondent's request for oral argument andopportunity to file briefs.Notice of a hearing to be held before theBoard on January 21, 1938, was sent to the parties. The hearingwas later advanced to January 20, 1938.On January 14, 1938, coun-sel for the respondent and the six women for whom the Trial Ex-aminer,had recommended reinstatement entered into a stipulation forthe purpose of settling the issues in the case and the scheduled' hear-ingwas indefinitely postponed pending consideration of thestipulation by the Board.The Board approved the stipulation subject to the condition, re-cited in paragraph 4 (c) thereof, that suitable employment would bemade available to the six women within ten (10) days from the dateof the stipulation.On January 21, 1937, the respondent notifiedthe Regional Director that it had complied or was complying withall affirmative provisions and conditions of the stipulation, includingparagraph 4 (c) thereof.As evidence of payment of certain sumsrequired by paragraph 4 (b) of the stipulation and of compliancewith said paragraph 4 (c), the respondent furnished a receipt andrelease signed by each of the six- women on January 21; 1937.Al-though by such receipt and release the, six .-,vomen, have, released, anddischarged the respondent from all "matters and things set forth inthe charge," the Board is of the opinion that the policies of the Actcan be most fully effectuated by the issuance of a formal Decision andOrder and has, in pursuance of the option given to it in paragraph 5of the stipulation, chosen to issue this Decision and Order.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation licensed,to do-business in,Mississippi, owns and operates two plants within a single building atTupelo, and single plants at Booneville, New Albany, Baldwin, andFulton, all in the State of Mississippi.The principal office of theCompany is located in Tupelo in the same building occupied by thetwo plants, which are the oldest and largest of the six.The respondent is engaged in the manufacture of men's workshirts.It employs approximately 1,400 workers at its 6 plants andproduces between 700,000 and 800,000 dozen shirts annually, amount-ing in value to 2 or 21/4 million dollars. DECISIONS AND ORDERS411The principal raw materials used are cotton cloth(chambrays andkhakis),buttons, labels,and shipping supplies.All cloth used bythe respondent is finished material purchased'in the piece.Ordersfor, cloth are placed inNew York Cityand shipments are made di-rect to the respondent from cotton mills in North and South Carolina,Georgia, and Alabama.Not more than 5 per cent of the cotton clothisobtained in Mississippi:Twenty-five to 30 per cent of the re-spondent's business involves the use of cloth purchased directly by it.Seventy to 75 per cent of the business is done on what is known inthe industry as a "cut, make,and trim" basis.In "cut, make, andtrim" work the respondent's customer furnishes the cloth,while therespondent receives the shipment of the customer's cloth directly fromthe cotton mill,manufactures the shirts,stores them,and finallydelivers them to the customer.The value of all raw materials usedis approximately 1 million dollars per year.J. C. Penney Company, Sears, Roebuck & Company,and S. H. KressCompany are the respondent's principal customers.Bids for ordersare placedwiththese customersat their Chicago and New Yorkoffices.Deliveries are made by the respondent to the individual storesof the purchasing concerns all over the United States, chiefly by rail.Ninety per cent of the respondent'sbusiness is transacted with theabove-named customers.Eight to 81/2per cent is done with otherfirms located outside of the State of Mississippi.Only 11/2 to 2 per centis done with customers located within that State.Electric energy for all the respondent's plants is secured throughsources supplied by the Tennessee Valley Authority.At the Tupeloplants, the approximate average consumption is 37,000 kilowatt hoursper month.II.THE UNFAIR LABOR PRACTICESA. Kathleen Patey, Bonnie Graham, Blanche Brass field, JimmieClark, Bessie Gann and Maggie Martin.It is unnecessary to consider the evidence with respect to the dis-charges of Kathleen Patey, Bonnie Graham,Blanche Brassfield,Jimmie Clark, Bessie Gann, and Maggie Martin in view of the stipu-lation which has been entered into, as stated above.The stipulationprovides as follows :The immediate parties to this proceeding,the Tupelo GarmentCompany, Tupelo, Mississippi,and Mrs. Bonnie Graham, Mrs.Kathleen Patey, Mrs. Jimmie Clark Strange (known heretoforein these proceedings as Mrs. Jimmie Clark),Mrs. Maggie Martin,Mrs. Blanche Brassfield and Mrs. Bessie Gann do hereby respect-fully submit to the National Labor Relations Board the followingagreement for possible action by the said Board. It is the desire 412NATIONAL LABOR RELATIONS BOARDof the above-mentioned parties that the Board approve thisagreement for the purpose of disposing of the above-captionedproceeding and the issues therein involved. In making thisrequest of the Board, the parties herein have taken into consider-ation future relations between and among the said parties towardthe end that good feeling shall be restored and. harmony shallprevail.In order to effectuate the purposes and policies of the NationalLabor Relations Act, it is hereby agreed :1.That the said Tupelo Garment Company shall cease anddesist from in any manner interfering with the rights of itsemployees to form, join or assist any labor organization of theirown choosing for purposes of collective bargaining or othermutual aid or protection as set forth in Section 7 of the saidNational Labor Relations Act; and from discouraging member-ship of its employees in any labor organization by discriminationwith regard to hire or tenure of employment.2.That the said Tupelo Garment Company shall personallyinform its supervisory officials that they are not to interfere withthe said rights of its employees.as set forth in paragraph oneabove.3.That the said Tupelo Garment Company shall post a noticein its plant at Tupelo, Mississippi, to remain there posted forthirty days after this stipulation shall become effective or, if theplant is not then in normal operation, from the date the saidplant resumes normal operation, as follows :NOTICE : The Tupelo Garment Company recognizes therights of its employees to form, join or assist any labor organiza-tion of their own choosing for purposes of collective bargainingor other mutual aid or protection; and the said Tupelo GarmentCompany hereby advises all who may be concerned that it willcease and desist from any activity, through its supervisory orother officials or otherwise, which is contrary to the principlesherein set forth or to the rights stated in Section 7 of theNational Labor Relations Act.4.The Tupelo Garment Company, within seven days afterapproval of this stipulation by the National Labor RelationsBoard, shall take the following affirmative action :(a)Post the notice stated in paragraph three above in themanner therein stated.(b)Pay to Mrs. Bonnie Graham, Mrs. Kathleen Patey, Mrs.Jimmie Clark Strange, Mrs. Maggie Martin, Mrs. Blanche-Brass-field and Mrs. Bessie Gann amounts which they would haveearned had they remained in the employ of the said Tupelo DECISIONS AND ORDERS413Garment Company since the date of their discharge, April 12,1937, which amounts have been determined and are agreed to beas follows :Mrs. BonnieGraham------------------------------ $450.12Mrs.KathleenPatey------------------------------336.05Mrs. Blanche Brassfield----------------------------345 15Mrs. JimmieClark Strange ------------------------- 441.02Mrs. Bessie Gann----------------------------------417.95Mrs.MaggieMartin --------------------------------453. 70(c)That in order to dispose-of the question of reinstatement,satisfactory tentative arrangements have been made looking tothe employment of said parties, Mrs. Bonnie Graham, Mrs.Kathleen Patey, Mrs. Blanche Brassfield, Mrs. Jimmie ClarkStrange, Mrs. Bessie Gann, and Mrs. Maggie Martin within thenext ten days (but not employment with Tupelo Garment Com-pany, as said, parties do not at this time desire such employmentwith the Tupelo Garment Company), and this agreement ismade in all respects contingent upon such employment beingmade available to said parties.5.The National Labor Relations Board may enter an orderbased upon this stipulation, or may dispose of this matter onthe basis of this stipulation without the formal entry of anorder.In the event the National Labor Relations Board makes ap-plication to the United States Courts for enforcement of anorder based upon this stipulation, the Tupelo Garment Companywill not contest the entry of such an order by the court.The said Tupelo Garment Company shall notify the saidNational Labor Relations Board through its regional directorfor the fifteenth region at New Orleans, Louisiana, within sevendays after approval of this stipulation by the said NationalLabor Relations Board that it has complied with the termsthereof.B. Gardner McCaffeyGardner McCaffey was employed by the respondent as a cuff andpocket creaser at its plant No. 1 in Tupelo from September 1936,to April 13, 1937.On the latter date he was told by the foreladyin charge of the division in which he worked to "get his time."Mc-Caffey testified that, while this statement was clearly understood byhim as amounting to a discharge, no explanation of the action wasoffered by the supervisor and no request for an explanation was madeby him.McCaffey's discharge did not coincide in point of time with thedischarges of the women involved in the complaint, and he was in 414NATIONAL LABOR RELATIONS BOARDno way directly or openly identified with the events which led upto those discharges.The women were all discharged at the ' closeof business on April 12,1937.McCaffey was discharged in theevening on the following day, April 13, 1937,when he reported fornightduty.He had worked on the night of April 12,subsequentto the discharges,of the women.While McCaffey testified that hehad identified himself with the organizational activities in which thewomen were the active leaders prior to April 12,by talking favorablyconcerning such activities with other employees,he admittedly tookno prominent part in the proceedings,and was not closely associatedwith the women in furthering their plans.In fact, he did not attendany of the meetings held by the women within the plant for thepurpose of discussing their proposed organization.The activity ofthe women led up to an attempted strike at 9 o'clock on the morningof April 12.McCaffey took no part in this event,since he had beendismissed from duty at about 8:30 o'clock that morning and in-structed to return in the evening for night work.However, heremained at the plant until shortly after 9 o'clock in anticipation ofwhat he knew was about to take place.But his position was thatof an interested spectator rather than a participant and his presenceevidently failed to attract the attention of either the managementor the other employees.When it became apparent,within a fewminutes after the strike signal was given,that the attempt to strikehad failed,McCaffey left the plant by a side door,apparently un-noticed.Upon reporting for work on the evening of the same day,McCaffey talked with his forelady about an increase in wages. Shetold him she would have to speak to the superintendent,whereuponMcCaffey went on to work and put in 7 hours that night.When hereported for work in the evening of the following day, April 13, thesame forelady told him to"get his time."There is nothing to indicate that the respondent knew of McCaf-fey's support of the proposed organization prior to his dischargeor that any of the respondent's supervisory employees or agents hadquestionedhim concerning any possible connection he may have hadwith the organizers.McCaffey testified that he acceptedthe dis-charge withoutasking for an explanation because he believed thatthe respondent had learned of his support of the plan of organiza-tion.There is nothing to show that his supposition was in factcorrect.The respondent's vice president and general superintendenttestified that he knew nothing of McCaffey's discharge until sometime after it had taken place.Upon making inquiry as to the causeof the discharge,he was informed that it was for inefficiency.The respondent offered no affirmative evidence to support thestatement that McCaffey's discharge resulted from his inefficiency,but McCaffey's own testimony gives some color to such an explana- DECISIONS AND ORDERS415tion.His working time was' divided between creasing cuffs andcreasing pockets.The respondent employed four other cuff andpocket creasers in the plant in which he worked.McCaffey did notequal the production of the others in creasing pockets and did notexcel any of them in creasing cuffs.The others had been in the re-spo'ndent's employ longer than McCaffey, with one possible excep-tion.During the course of his employment McCaffey had receivedseveral criticisms from the forelady concerning the quality of hiswork, the last of which had been received within a week or 10 daysof 'his discharge.Although McCaffey never made a request for reinstatement, he wasinterviewed by the respondent's attorney just prior to the hearingfor the purpose of determining his attitude toward a possible offerof reinstatement.During the course of this interview, which wasapparently brought about through the good offices of one of therespondent's employees, `McCaffey was asked whether or not he wouldbe interested in working for the respondent again, if an offer ofreinstatement were made.McCaffey at first replied that he would notbe interested in any offer and then later amended his answer bysaying that he would not be interested in returning to work at hisformer rate of pay.Nevertheless, he testified at the hearing thathe was desirous of returning to work for the respondent.While nooffer of reinstatement was ever made subsequent to the above inter-view, there is nothing in the record to indicate any reason for thewithholding of an offer other than McCaffey's negative or qualified,response.On the basis of all the pertinent evidence, we find that the alle-gations that Gardner McCaffey was discharged by the respondent,and that reinstatement was denied him, because of his activities inconnection with the attempt at organization among the respondent'semployees were not sustained.The allegations of the complaint withrespect to Gardner McCaffey will therefore be dismissed.CONCLUSIONS OF LAW1.The operations of the respondent affect commerce,within themeaning of Section 2(6) and(7), of the Act.2.The respondent,by dischargingMinnie Lee Rector and GardnerMcCaffey, hasnot thereby engaged inunfair labor practices withinthe meaning of Section 8 (1) and(3), of the Act.ORDEROn the basis of the above stipulation, findings of fact, and con-clusions of law, and pursuant to Section 10 (c) of the National Labor 416NATIONAL LABOR RELATIONS BOARDRelations Act, the National Labor Relations Board hereby ordersthat therespondent,Tupelo Garment Company, Tupelo,Mississippi,and its officers,agents, successors,and assigns shall :1.Cease and desist from in any manner interfering with the rightsof its employees to form, join, or assist labor organizations of theirown choosing for the purposes of collective bargaining or othermutual aid or protection,as set forth in Section 7 of the Act.2.Cease and desist from discouraging membership of its em-ployees in any labor organization by discrimination with regard tohire or tenure of employment.3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Inform its supervisory officials that they are not to interferewith the rights of its employees as set forth in paragraph 1 above;(b)Post the following notice in its plant at Tupelo, Mississippi,to remain there posted for thirty(30) days from the date of postingor, if the plant is not then in normal operation,from the date the'said plant resumes normal operation :NOTICE : The Tupelo Garment Company recognizes therights ofits employees to form, join or assist any labor organi-zation of their own choosing for purposes of collective bargain-ing or-othermutual aid or protection;and the said TupeloGarment Company hereby advises all who may beconcernedthat it will cease and desist from any activity,through its super-visory or other officials or otherwise,which is contrary to theprinciples herein set forth or to the rights stated in Section 7,of the National Labor Relations Act.(c)Pay to Bonnie Graham,KathleenPatey,Jimmie ClarkStrange(known heretofore in this proceeding as Jimmie Clark),MaggieMartin,Blanche Brassfield,and BessieGann the followingamounts which were determined and agreed upon by"the parties inthe stipulation hereinabove quoted as equal to the wages the womenwould have earned had they remained in the employ of the respond-ent from the date of their discharge, April 12, 1937, until the dateof execution of the stipulation,January 14, 1938:Bonnie Graham-----------------------------------------$450.12Kathleen Patey----------------------------------------336.05Blanche Brassfield--------------------------------------345.15Jimmie Clark Strange----------------------------------441.02Bessie Gann--------------------------------------------417.95Maggie Martin-----------------------------------------453.70